Case 18-17673-SLM      Doc 77    Filed 03/08/19 Entered 03/08/19 16:45:18       Desc Main
                                Document      Page 1 of 2




                                                          Order Filed on March 8, 2019
                                                           by Clerk, U.S. Bankruptcy
                                                          Court - District of New Jersey




                                                                February 26, 2019




DATED: March 8, 2019
Case 18-17673-SLM   Doc 77    Filed 03/08/19 Entered 03/08/19 16:45:18   Desc Main
                             Document      Page 2 of 2




                                   DENIED
                               ^




Because Movant failed to adequately demonstrate that:
(1) the Debtor had authority to make an assignment; and
(2) Debtor was legally entitled to receive the unclaimed
funds in question; and
(3) failed to adequately explain the history of the funds
and the Debtor's relationship thereto.
